Citation Nr: 0508587	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  99-13 367A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial disability rating in excess 50 
percent for skull loss due to a shell fragment wound.

2.  Entitlement to an initial compensable rating for 
scarring, residuals of a shell fragment wound to the left 
buttock area.

3.  Entitlement to an initial disability rating in excess of 
10 percent for sciatica, residuals of a shell fragment wound 
to the left buttock area.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services




ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1963 to 
February 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  A Notice of Disagreement was received in 
November 1997.  A statement of the case was issued in May 
1999, and the appeal was perfected in July 1999.  

As a matter of clarification of the issues before it, the 
Board notes that the RO certified only the issues of 
increased ratings for skull loss due to shell fragment wound 
and scarring due to shell fragment wound to the left buttock 
area.  While the claim was pending, however, the RO granted 
service connection for sciatica, residuals of shrapnel wound, 
left buttock, and evaluated it as 10 percent disabling.  The 
veteran originally claimed service connection for shrapnel 
wounds to his buttocks and then disagreed with the RO's 
determination that the only residuals were scarring.  The 
Board finds that the issue of the evaluation of the sciatica, 
residuals of shrapnel wound to the left buttock, is before 
it.  The Board will, therefore, consider the issue of 
entitlement to an initial disability rating in excess of 10 
percent for sciatica, residuals due to shrapnel wound.


FINDINGS OF FACT

1.  The veteran's service-connected skull loss due to 
fragment wound is not productive of loss of both inner and 
outer tables of the skull with brain hernia.

2.  The veteran's residuals from his skull loss due to 
fragment wound includes intracranial complications such as 
dizziness.

3.  The veteran's scar residuals of the shell fragment wound 
to the left buttock, is not superficial, does not cause 
limited motion of the affected part, and it does not cover an 
area or areas of 6 square inches (39 square centimeters) or 
greater.

4.  The veteran's neurological residuals, i.e., sciatica, of 
the shell fragment wound to the left buttock are not 
productive of moderate incomplete paralysis of the sciatic 
nerve.

5.  The veteran's muscle injury residuals of the shell 
fragment wound to the left buttock are not productive of more 
than a slight muscle disability.


CONCLUSIONS OF LAW

1.  The veteran's skull loss due to shell fragment wound does 
not meet the criteria for a disability rating in excess of 50 
percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 
2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.71a, 
Diagnostic Code 5296 (2004).

2.  Intracranial complications from the veteran's skull loss 
due to shell fragment wound meets the criteria for a 10 
percent disability rating, but no higher.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code 8045 
(2004).

3.  The veteran's scar, residuals of shell fragment wound to 
the left buttock, does not meet the criteria for a 
compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.118, Diagnostic Codes 7801 through 7805 (2002 and 2004).

4.  The veteran's neurological residuals (i.e., sciatica) of 
shell fragment wound to the left buttock do not meet the 
criteria for a disability rating in excess of 10 percent.  
38 U.S.C.A. §§ 1155, 5103, 5103A, and 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic 
Code 8520 (2004).

5.  The veteran's muscle injury residuals of shell fragment 
wound to the left buttock do not meet the criteria for a 
compensable rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.3, 4.7, 
4.56, 4.73, Diagnostic Code 5317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), since codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and provides an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II), held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, where, as here, that notice was not 
provided at the time of the initial AOJ decision, the 
appellant has the right to VCAA content complying notice and 
proper subsequent VA process.  

The Board finds that the veteran has been provided VCAA 
content complying notice and proper subsequent VA process.  
The veteran's claims were filed in September 1996, before the 
enactment of the VCAA.  In January 2003, the RO sent notice 
to the veteran of what information VA has already received, 
the information VA is responsible to obtain, what evidence VA 
will make reasonable efforts to obtain, and how the veteran 
could help VA in processing his claims.  The Pelegrini II 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  18 
Vet. App. at 120-121.

The above-mentioned letter advised the veteran what 
information and evidence was needed to substantiate his 
claims.  The letter also advised him what information and 
evidence must be submitted by him, namely, any additional 
evidence and argument concerning the claimed conditions and 
enough information for the RO to request records from the 
sources identified by the veteran.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  He was specifically told that 
it was his responsibility to support the claims with 
appropriate evidence.  Finally the letter advised him what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  The Statement of the Case and 
Supplemental Statement of the Case also notified the veteran 
of the information and evidence needed to substantiate the 
claims. 

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letter and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to his claims.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  He was given 
ample time to respond to each letter.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in January 2003 
was not given prior to the first AOJ adjudication of the 
claims, the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the case was 
readjudicated and a Supplemental Statement of the Case was 
provided to the veteran in December 2004.  The veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to each letter 
and he did so.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran. 

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran did not indicate that he has received any treatment 
from VA.  The veteran identified private treatment records 
related to his claims and VA requested and obtained those 
records.  VA is only required to make reasonable efforts to 
obtain relevant records that the veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
March 1997, January and February 1998, and June 2001.  There 
is no objective evidence indicating that there has been a 
material change in the severity of the veteran's service-
connected conditions at issue since he was last examined.  
The veteran has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected conditions fairly.  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of his claims.  

II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations; and private treatment records for September 
1993 through May 1997.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, it is not required to discuss each and every piece 
of evidence in the case.  The Board will summarize the 
relevant evidence where appropriate.

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claims for higher evaluations for skull loss 
and scarring due to shell fragment wounds are original claims 
that were placed in appellate status by his disagreement with 
the initial rating awards.  In these circumstances, separate 
ratings may be assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Skull Loss Due to Shell Fragment Wound

The veteran's skull loss due to shell fragment wound is 
currently rated as 50 percent disabling under Diagnostic Code 
5296.  Under the criteria set forth in Diagnostic Code 5296, 
loss of part of the skull, both inner and outer tables, 
without brain hernia is evaluated as 50 percent disabling 
when involving an area larger than the size of a 50-cent 
piece or 1.140 inches squared (7.355 centimeters squared).  
Loss of part of the skull, both inner and outer tables, with 
brain hernia, is evaluated as 80 percent disabling.  
38 C.F.R. § 4.71a, Diagnostic Code 5296 (2004).  In addition, 
intracranial complications are rated separately.

The veteran contends that he is entitled to an evaluation of 
80 percent for his service-connected skull loss.  He claims 
that there is no brain hernia because a part of his brain was 
removed.  He also claims that the he has a plate in his head 
and that he has balance problems.

Private treatment records were obtained for September 1993 
through May 1997.  These treatment records, however, do not 
show any complaints related to the veteran's skull loss.

The veteran underwent VA examinations in March 1997, January 
1998, February 1998 and June 2001.  The February 1998 
examination report indicates the veteran has a 2-inch by 1-
inch defect of the outer table of the skull that was 
palpable.  There was no evidence of a foreign body or plate.  
X-rays taken in January 1998 revealed an irregular ovoid bony 
defect in the left posterior parieto-occipital region of the 
skull that measured approximately 3.8 cm by 2.5 cm.  A review 
of all of the VA examination reports does not show that the 
veteran is diagnosed to have a brain hernia related to his 
skull loss.  

These findings are consistent with an evaluation of 50 
percent under Diagnostic Code 5296.  An 80 percent evaluation 
is not warranted unless there are objective findings of skull 
loss, both inner and outer tables, with brain hernia.  The 
veteran contends that there is no brain hernia because a part 
of his brain was removed during surgery in 1967.  There is no 
objective medical evidence supporting this contention, and in 
any event, it remains the case there is currently no brain 
hernia.  The Board finds, therefore, that the veteran is not 
entitled to an evaluation in excess of 50 percent for his 
skull loss due to the shell fragment wound.  

The Board's inquiry, however, does not end here.  The Board 
must also consider whether there are any intracranial 
complications caused by the shell fragment wound to the head 
and the resulting skull loss.  

Intracranial complications are evaluated under Diagnostic 
Code 8045 for brain disease due to trauma.  Under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045-
8207).  Purely subjective complaints such as headache, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under diagnostic 
code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under diagnostic code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

A review of the veteran's service medical records show that 
the veteran was stuck by grenade fragments in the left 
occipital area on January 10, 1967.  Inspection of the 
occipital wound showed a fracture of the "outer table" and 
was closed primarily.  Thereafter the veteran complained of 
headaches.  The veteran underwent a craniectomy on February 
2, 1967.  At a September 1, 1967 sick call, the veteran 
complained of headaches and reactions not as good as prior to 
the head injury.  On September 7, 1967, the veteran was seen 
in the neurology clinic where he complained of mild left 
hemicranial headaches, imbalance and a slowed reaction time.  
Neurologic testing, however, was normal.  On April 10, 1969, 
the veteran underwent a second neurology consult because he 
complained of headaches, dizziness and blurring of vision.  
Again no neurological deficit was found.  

The veteran underwent VA examinations in March 1997, January 
1998, February 1998 and June 2001.  At a VA audio examination 
in March 1997, the veteran complained of dizziness.  Again at 
a January 1998 VA examination, he complained of occasional 
dizziness.  The examinations show, however, that neurologic 
testing was normal.  At the March 1997 general examination, 
the February 2001 brain and spine examination, and the June 
2001 bones examination, however, the veteran made no 
complaints of dizziness.

When, after considering all the evidence, a reasonable doubt 
arises regarding a determinative issue, the benefit of the 
doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  The Board finds that the medical evidence 
raises a reasonable doubt that the veteran has dizziness as 
an intracranial complication of his brain trauma.  The Board, 
therefore, grants the veteran a separate rating of 10 
percent, but no higher, for subjective complaints of 
intracranial complications due to brain trauma.

Residuals Due to Shell Fragment Wound on Left Buttock

The veteran's residuals due to a shell fragment wound to the 
left buttock are currently evaluated as a noncompensable scar 
under the criteria for rating skin disabilities in 38 C.F.R. 
§ 4.118 and as 10 percent disabling for sciatica under 
38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Scar

The Board initially notes that the criteria for evaluating 
skin disabilities contained in 38 C.F.R. § 4.118 (which 
includes Diagnostic Code 7805) were revised effective on 
August 30, 2002. See 67 Fed. Reg. 49,590-595 (2002).  The 
RO's rating decision granted the veteran's claim for service 
connection for shell fragment wound scars to the back and 
buttocks and evaluated them as noncompensable under 
Diagnostic Code 7805 of the earlier regulations.  Diagnostic 
Code 7805, under which the evaluation was assigned, was not 
changed when the criteria were revised.  Likewise, other 
diagnostic codes pertaining to the skin remained 
substantially unchanged after the revision.  The revised 
provisions, however, offer other criteria upon which skin 
disabilities may be evaluated that are not covered by the 
former provisions and are potentially relevant to the 
evaluation on appeal.  

Under Diagnostic Code 7805, a scar is to be rated on 
limitation of function of the affected part.  38 C.F.R. § 
4.118 (2002 and 2004).  The VA examination reports reflect 
that the veteran has no limitation of motion related to the 
scar on his left buttock.  Therefore, there is no basis to 
assign a compensable rating for the veteran's scar under this 
diagnostic code.

The Board must also consider whether the veteran's scar may 
be evaluated under any other applicable diagnostic code.  
Prior to August 2002, superficial scars that are poorly 
nourished with repeated ulceration warranted a 10 percent 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2002).  
Currently, a 10 percent disability rating is assigned for 
superficial scars that are unstable.  38 C.F.R. § 4.118, 
Diagnostic Code 7803 (2004).  An unstable scar is where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).  

Prior to August 30, 2002, Diagnostic Code 7804 provided that 
a superficial scar that is tender and painful on objective 
demonstration warranted a 10 percent disability rating.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2002).  Under the 
revised regulation, a 10 percent disability rating is 
assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2004).  
A superficial scar is one not associated with underlying soft 
tissue damage.  Id. at Note (1).  

Under the revised rating schedule, Diagnostic Codes 7801 and 
7802 apply to scars that are not on the head, face or neck, 
and, therefore, may be applicable to the veteran's scar.  
Diagnostic Code 7801 provides that scars on other than the 
head, face, or neck, that are deep or that cause limited 
motion warrant a 10 percent rating if the area or areas 
covered exceed 6 square inches (39 square centimeters).  
38 C.F.R. § 4.118, Diagnostic Code 7801 (2004).  Under 
Diagnostic Code 7802, scars, other than on the head, face, or 
neck, that are superficial and that do not cause limitation 
of motion are evaluated as 10 percent disabling if the scars 
cover an area or areas of 144 square inches (929 square 
centimeters) or greater.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2004).

The February 1998 VA scars examination shows that the 
veteran's scar is adherent to underlying tissue, so it is not 
superficial.  The veteran's scar does not warrant, therefore, 
evaluation under Diagnostic Codes 7802, 7803 and 7804.  
Rather the veteran's scar may be evaluated under Diagnostic 
Code 7801 for scars that are deep or cause limitation of 
motion, but are not on the head, face, or neck.  As 
previously discussed, the objective findings at the VA 
examinations show that the veteran does not have limitation 
of motion due to the scar on his left buttock.  The March 
1997 and February 1998 VA examination reports show, however, 
that the scar is deep and penetrating.  The March 1997 VA 
examination report states that the scar on the veteran's left 
buttock measures 3 inches with a 11/2-inch depression, or 4.5 
square inches.  The January 1998 VA examination measured the 
scar to be 7 centimeters by 11/2 centimeters, or 10.5 square 
centimeters.  In order to be compensable under Diagnostic 
Code 7801, the veteran's scar must measure at least 6 square 
inches (39 square centimeters).  The medical evidence does 
not support a finding that the veteran's scar meets the 
criteria for a compensable rating under Diagnostic Code 7801.

For the foregoing reasons, the Board finds that the veteran 
is not entitled to a compensable rating for the scar 
residuals of the shell fragment wound to the left buttock.  

Sciatica

The veteran further contends that he is entitled to 
additional evaluation of the residuals for the shell fragment 
wound to his left buttock.  In his Notice of Disagreement, 
the veteran stated that the RO did not address 38 C.F.R. 
§ 4.56 in evaluating the residuals of the shell fragment 
wound to his left buttock.  In response, the RO sent the 
veteran for a VA muscles examination in February 1998.  In 
his report, the examiner stated that the purpose of the 
examination was to evaluate if there is any muscle 
involvement resulting in loss of function from the shell 
fragment wound to the veteran's buttocks.  The examiner noted 
that the veteran sustained a shrapnel wound to his left 
posterior thigh and buttock region on January 10, 1967.  The 
veteran underwent surgery to remove the metallic fragment and 
then developed staphylococcal infection.  He thereafter 
underwent repeat irrigation and debridement, and the wound 
was packed open.  The wound gradually healed over time, and 
is now completely healed.  The veteran reported that he has 
had no further problems with infection; however, he does have 
some scar tissue in that area.  He did complain of burning 
pain that shoots all the way to his foot about two to three 
times per week.  On physical examination, the left hip had a 
range of motion from 0 to 100 degrees of flexion.  
Palpitation of the scar revealed that it is adherent to the 
underlying soft tissue.  There was a large defect in the 
musculature including partial defect in the hamstring muscles 
and in the gluteus maximus muscle.  The veteran, however, had 
not noted any significant weakness related to this.  The 
examiner's impression was history of shrapnel wound to the 
left lower buttock and upper thigh with resultant loss of 
musculature.  The examiner stated, however, that the veteran 
has normal strength and normal motion in the hip joint.  He 
did have symptoms of sciatic nerve irritation, which causes a 
burning pain shooting through his foot two to three times per 
week.  The examiner opined that it is likely that the 
shrapnel wound to this area contributes to this problem as 
there is a significant amount of scar tissue in the area that 
most likely involves the sciatic nerve.  The examiner felt 
that the veteran had some significant pain-related problems 
because of this injury.

In a May 1999 rating decision, the RO granted the veteran 
service connection for sciatica, residuals shrapnel wound, 
left buttock, and evaluated it as 10 percent disabling.  The 
RO did not, however, evaluate the veteran's residuals of the 
shrapnel wound to the left buttock under the criteria for 
muscle injuries.  

The veteran claimed service connection for residuals of 
shrapnel wound to his buttocks, which was granted, and he is 
seeking a higher initial rating.  The issue of the evaluation 
to be assigned all manifestations of the service-connected 
disability is reasonably raised in the record.  Accordingly, 
consideration will be given to whether any separate 
evaluations should be assigned under applicable diagnostic 
codes.  See Esteban v. Brown, 6 Vet. App. 259, 261-262 
(1994); 38 C.F.R. § 4.14 (1999).  

The RO granted the veteran service connection for sciatica as 
a residual of his shell fragment wound to his left buttock.  
The RO evaluated the sciatica as 10 percent disabling under 
Diagnostic Code 8520.  Under this diagnostic code, complete 
paralysis, where the foot dangles and drops, no active 
movement possible of muscles below the knee, flexion of knee 
weakened or (very rarely) lost is assigned an 80 percent 
rating.  Incomplete paralysis that is mild is assigned a 10 
percent rating; moderate incomplete paralysis is assigned a 
20 percent rating; moderately severe incomplete paralysis is 
assigned a 40 percent rating; and severe, incomplete 
paralysis of the sciatic nerve, with marked muscle atrophy 
is assigned a 60 percent evaluation.  

The February 1998 VA muscle examination report shows that 
the examiner found the veteran to have symptoms of sciatic 
nerve irritation causing burning pain shooting through the 
veteran's foot two to three times per week, and that the 
examiner found that the scarring from the shrapnel wound 
likely contributes to this problem.  At the January 1998 VA 
spine examination, the veteran also reported occasional pain 
radiating down his left lower extremity occurring a couple 
times per week.  He stated that moving his position usually 
makes it go away, and he was taking no medications for this.

The Board finds that the medical evidence supports a finding 
that the veteran has mild paralysis of the sciatic nerve, 
which is evaluated as 10 percent disabling under Diagnostic 
Code 8520.  A higher evaluation of 20 percent is not 
warranted because the medical evidence does not show the 
veteran to have moderate incomplete paralysis shown by such 
symptoms at all approximating foot dangling and dropping, no 
active movement possible of muscles below the knee, flexion 
of knee weakened or lost, or marked muscle atrophy.

The residuals of the veteran's shell fragment wound to the 
left buttock may also be evaluated under the rating criteria 
for muscle injuries.  Slight disability of muscles is the 
result of a simple muscle wound with no debridement or 
infection that was superficial with brief treatment and 
return to duty.  The wound has healed with good functional 
results, and no cardinal signs or symptoms of muscle 
disabling are present.  Objective findings such as a minimal 
scar; no fascial defect, atrophy, or impaired tonus; no 
retained metallic fragments; and no impairment of function 
can be ascertained.  38 C.F.R. § 4.56(d)(1).  

Moderate disability of muscles is the result of a through and 
through or deep penetrating wound with residuals of 
debridement or prolonged infection.  A record of consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability is required, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings of entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue; some loss of deep fascia or muscle substance 
or impairment of muscle tonus; and loss of power or lowered 
threshold of fatigue when compared to the sound side can be 
ascertained.  38 C.F.R. § 4.56(d)(2).  

Moderately severe disability of muscles is the result of a 
through and through or deep penetrating wound by small high 
velocity missile or large low-velocity missile, with 
debridement, prolonged infection, sloughing of soft parts, 
and intermuscular scarring.  It requires evidence showing 
hospitalization for a prolonged period for treatment of the 
wound; a record of consistent complaints of cardinal signs 
and symptoms of muscle disability; and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of entrance and (if present) exit scars indicating 
track of missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side can be ascertained.  Tests of strength and 
endurance compared with the sound side demonstrate positive 
evidence of impairment.  38 C.F.R. § 4.56(d)(3). 

Severe disability of muscles is the result of a through and 
through or deep penetrating wound due to high-velocity 
missile, or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, sloughing of soft 
parts, and intermuscular binding and scarring.  It requires 
evidence of hospitalization for a prolonged period for 
treatment of the wound, and consistent complaints of cardinal 
signs and symptoms of muscle disability worse than those 
shown for moderately severe muscle injuries; and, if present, 
evidence of inability to keep up with work requirements.  
Objective findings of ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track; 
indications on palpitation of loss of deep fascia or muscle 
substance, or soft flabby muscles in the wound area; and 
abnormal swelling and hardness of the muscles in contraction.  
Tests of strength, endurance or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  38 C.F.R. § 
4.56(d)(4).  If present, the following are also signs of 
severe muscle disability: (a) x-ray evidence of minute 
multiple scattered foreign bodies; (b) adhesion of the scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering; (c) diminished muscle excitability on 
electrodiagnostic tests; (d) visible or measurable atrophy; 
(e) adaptive contraction of an opposing group of muscles; (f) 
atrophy of muscle groups not in the track of the missile; or 
(g) induration or atrophy of an entire muscle following 
simple piercing by a projectile.  Id.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The February 1998 VA muscle examination report shows that the 
veteran has muscle defects in the hamstring and gluteus 
maximus muscles.  The Board finds that these muscles fall 
within the Group XVII muscle group and should be evaluated 
under Diagnostic Code 5317.  Diagnostic Code 5317 provides 
for a noncompensable rating for slight disability of Group 
XVII muscles, 20 percent for moderate disability of the Group 
XVII muscles, 40 percent for a moderately severe disability 
of the Group XVII muscles, and 50 percent for severe 
disability of the Group XVII muscles.  38 C.F.R. § 4.73, 
Diagnostic Code 5317.

A review of the medical evidence shows that there have been 
no objective findings that the veteran suffers from loss of 
power, weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination or uncertainty of movement as 
signs and symptoms of residuals of his shell fragment wound 
to his left buttock.  The criteria for evaluating muscle 
disabilities, except for slight disability of muscles, 
requires a showing of consistent complaint of one or more of 
these cardinal signs and symptoms.  The record does not show 
such complaints.  Rather the veteran had denied any 
significant problems related to his shell fragment wound to 
the left buttock, except for sciatic pain for which he has 
already been granted a 10 percent evaluation.  The veteran's 
muscle injury to his left buttock due to the shell fragment 
wound is, therefore, at most, a slight disability, which is 
noncompensable under Diagnostic Code 5317.  

The Board finds, therefore, that the veteran is not entitled 
to an increased evaluation for the residuals of his shell 
fragment wound to the left buttock area.






ORDER


1.  Entitlement to an initial disability rating in excess of 
50 percent for skull loss due to a shell fragment wound to 
the head is denied.

2.  Entitlement to a separate rating of 10 percent, but no 
higher, for intracranial complications due to a shell 
fragment wound to the head is granted, subject to controlling 
regulations governing the payment of monetary benefits.

3.  Entitlement to an initial compensable rating for 
scarring, residuals for a shell fragment wound to the left 
buttock area, is denied.

4.  Entitlement to an initial disability rating in excess of 
10 percent for sciatica, residuals of a shell fragment wound 
to the left buttock area, is denied.




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


